  8:14-cr-00324-LSC-SMB Doc # 124 Filed: 06/01/20 Page 1 of 2 - Page ID # 517



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiffs,                                8:14CR324

       vs.
                                                                 ORDER
FERNANDO NEVAREZ-CARREON,

                     Defendant.



      This matter is before the Court on Defendant’s Notice of Appeal, ECF No. 122,

and the Clerk’s memorandum addressing Defendant’s ability to proceed on appeal in

forma pauperis, ECF No. 123. For the following reasons, the Court will not permit

Defendant to proceed in forma pauperis.

      “A litigant seeking to appeal a judgment must either pay the required filing

fees . . . or proceed in forma pauperis . . . .” Swift v. Williams, No. 8:17CV331, 2017 WL

6812606, at *1 (D. Neb. Dec. 13, 2017) (citing 28 U.S.C. § 1915; Fed. R. App. P. 3, 24).

      Defendant seeks to appeal from the Court’s Memorandum and Order, ECF No.

121, denying Defendant’s motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A) as

amended by Section 603 of the First Step Act. Although the Court inferred that the

Defendant exhausted his administrative remedies, a reduction in sentence was not

warranted for several reasons, including: an ICE detainer is pending and the Defendant

likely will be deported upon release; although the Defendant’s wife is now disabled, she

is receiving proper care and the Defendant merely expresses a desire to live near the

location where she resides and receives care; the Defendant’s conduct on pretrial release
  8:14-cr-00324-LSC-SMB Doc # 124 Filed: 06/01/20 Page 2 of 2 - Page ID # 518



demonstrated that he poses a continuing danger to society; and early release would

depreciate the seriousness of his offenses.

      The Defendant was represented by retained counsel during his criminal

proceedings, and the Defendant has not submitted documentation of his in forma

pauperis status, as required by Federal Rule of Appellate Procedure 24(a)(1).

Accordingly,

      IT IS ORDERED:

      1.       Defendant is denied leave to proceed in forma pauperis on appeal;

      2.       The Clerk of Court is directed to mail a copy of this Order to the Defendant

               at his last known address; and

      3.       The Clerk of Court is directed to provide a copy of this Order to the United

               States Court of Appeals for the Eighth Circuit.



      Dated this 1st day of June 2020.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              2
